HARRIS, Chief Judge,
concurring specially:
David R. Lohnes was served the complaint for dissolution of marriage while he was a prisoner at federal prison in Florida. Because of obvious economic restraints, he represented himself. He agreed that the marriage was irretrievably broken and joined the wife’s request that the court “equitably divide the property.” The parties did not, of course, agree as to what division would be equitable.
I was initially troubled by the fact that the matter went to final hearing without the presence of Lohnes. Had Lohnes been present at the hearing, he might have persuaded the court to award him the pickup truck (the only issue raised by Lohnes) since he would require it for his construction work once he was released from prison. The record reflects, however, that the wife’s attorney petitioned the court to either permit the husband to attend the hearing by telephone or else to bifurcate the proceedings by granting the dissolution (both parties agreed that the marriage was irretrievably broken) and to delay the consideration of the division of property until the husband could attend a hearing. The husband responded by objecting to both alternatives but instead waived his right to appear and submitted the issue to the court without his further participation.
I find no abuse of discretion in the division made by the court.